Citation Nr: 1012393	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-07 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for arthritis of the hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 to March 
1967 and from June 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  In a rating decision dated in June 1994, the RO denied 
service connection for arthritis of the hips.  The Veteran 
did not timely perfect an appeal of this decision.

2.  The evidence received since June 1994 while new, does 
not raise a reasonable possibility of substantiating the 
claim and is therefore not material.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision, which denied service 
connection for arthritis of the hips, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  The evidence received since the June 1994 rating 
decision is not new and material and the claim for service 
connection for arthritis of the hips is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen.  With respect 
to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
the underlying claim for the benefit that is being sought.  
To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and 
to provide the claimant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in November 2005 and that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter also 
informed the Veteran of the information necessary to reopen 
the claim, the bases for denial in the prior decision, and 
the evidence necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Because the letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence, the Board finds 
that adequate notice has been provided.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
Veteran's claim of service connection for hearing loss, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  In a claim to reopen, VA's responsibility 
extends to requesting evidence from any new source 
identified by the claimant, and if that evidence is not new 
and material, the claim is not reopened, and VA's duties 
have been fulfilled.  VA does not have a duty to provide a 
VA medical opinion if the claim is not reopened.  See 38 
U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  As 
discussed above, in this case, the AOJ complied with VA's 
notification requirements and informed the Veteran of the 
information and evidence needed to substantiate his claims.  
The RO obtained VA treatment records dated from October 1994 
to June 1999.  The RO also helped the Veteran obtain private 
treatment records identified including from the State of 
Florida Department of Corrections dated from May 1997 to 
February 2006.  The Veteran did not identify any other 
pertinent records necessary to substantiate his claim.  
Since no new and material evidence has been received, a VA 
medical opinion is not required.

II.  New and Material Evidence

In a June 1994 rating decision, the Veteran was denied 
service connection for arthritis of the hips because he was 
not shown to have a current diagnosis of any hip disability.  
At the time of the June 1994 decision, the pertinent 
evidence of record included the Veteran's service treatment 
records and VA treatment records dated in December 1991 and 
records from the Florida Department of Corrections dated 
from April 1992 to May 1994.

The June 1994 decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c) (West 1991); 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  However, if new 
and material evidence is presented or secured with respect 
to a claim that has been disallowed the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means existing evidence that, when by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  Id.

The Veteran filed his application to reopen a claim of 
entitlement to service connection for arthritis of the hips 
in September 2005.  The pertinent evidence received 
subsequent to the June 1994 rating decision includes VA 
treatment records dated from October 1994 to June 1999, 
private treatment records from the State of Florida 
Department of Corrections dated from May 1997 to February 
2006; as well as numerous statements by the Veteran.

The Veteran's treatment records show complaints of pain.  
The Veteran has stated that he will need a cane, back brace, 
and wheel chair because of his pain.  Treatment records do 
not reveal a diagnosis for any hip disability or a 
prescription for or discussion of any assistive devices.  
Imaging of the Veteran's right hip was completed in June 
1999.  A radiolucent area was noted on the femoral neck.  No 
disability was diagnosed.

The evidence submitted is new, but is not material because 
it does not demonstrate that the Veteran has a current hip 
disability.  While the Veteran did have an accident in 
service which caused a contusion on his hip, service 
connection cannot be granted without a current disability.  
This is why the Veteran's claim was previously denied.  The 
Veteran claims that he has arthritis.  While the Veteran is 
competent to relate that he has pain in his hips, and has 
had the pain since active service, he is not competent to 
render a diagnosis without specialized training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
There is no indication that the Veteran has had any such 
training.  

Here, the medical evidence only demonstrates complaints of 
pain.  The Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Further, in the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran only 
has reports of pain, and no diagnosis of an underlying 
disability, service connection can not be granted and thus 
he has not supplied evidence sufficient to rebut the element 
for which the claim was previously denied.  Therefore, the 
evidence is not new and material and the Veteran's claim 
will not be reopened.


ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for arthritis of the hip is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


